NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      RICHARD ARMENTA, Appellant.

                             No. 1 CA-CR 13-0798
                              FILED 08-28-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2005-115369-001
           The Honorable J. Justin McGuire, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                            STATE v. ARMENTA
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Margaret H. Downie and Judge Michael J. Brown joined.


C A T T A N I, Judge:

¶1             Richard Armenta appeals the superior court’s order revoking
his lifetime probation and imposing a five-year prison sentence. Armenta’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), certifying that,
after a diligent search of the record, he found no arguable question of law
that was not frivolous. Armenta was given the opportunity to file a
supplemental brief, but did not do so. Counsel asks this court to search the
record for reversible error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d
89, 96 (App. 1999). After reviewing the record, we affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2            Pursuant to a plea agreement, Armenta pleaded guilty in 2006
to two counts of attempted sexual conduct with a minor and one count of
attempted kidnapping. The superior court sentenced Armenta to eight
years’ imprisonment on the attempted kidnapping count and imposed
concurrent, lifetime probation for both attempted sexual conduct with a
minor counts to begin following Armenta’s release from prison. The
conditions of probation required, among other things, that Armenta
participate and cooperate in counseling or assistance programs required by
the Adult Probation Department (“APD”); abide by special probation
conditions for sex offenders; obtain prior written approval from APD before
initiating contact with minor(s); and participate in sex offender treatment
and comply with the treatment program rules.

¶3           After Armenta’s release from confinement for the attempted
kidnapping count, Armenta’s probation officer filed a first petition to
revoke probation, alleging that Armenta had violated some of the
conditions of his probation. The court found that Armenta had violated
probation conditions, but reinstated probation.

¶4             In August 2013, Armenta’s probation officer again filed a
petition to revoke, alleging that Armenta failed to (1) attend and participate



                                       2
                           STATE v. ARMENTA
                           Decision of the Court

in sex offender treatment counseling or assistance; (2) abide by special
probation conditions for sex offenders; (3) obtain APD’s prior written
approval before initiating, establishing, or maintaining contact with a
minor; and (4) remain in required sex offender treatment or abide by and
comply with the treatment program rules.

¶5             After considering testimony, including from Armenta’s
probation officer, who testified regarding the alleged violations, the
superior court found that Armenta had violated the above-listed conditions
of probation. The court reinstated Armenta’s lifetime probation for one of
the attempted sexual conduct with a minor counts, but revoked probation
for the other count and sentenced him to five years’ imprisonment, with 70
days’ presentence incarceration credit.

¶6            Armenta timely appealed. We have jurisdiction under Article
6, Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033.1

                               DISCUSSION

¶7            The record reflects that the superior court afforded Armenta
his rights under the United States and Arizona Constitutions and our
statutes, and that the proceedings were conducted in accordance with the
Arizona Rules of Criminal Procedure. Armenta was present and
represented by counsel at all critical stages of the revocation proceedings.
The court conducted appropriate hearings, and the evidence presented was
sufficient to support the court’s finding that Armenta had violated his
conditions of probation. Accordingly, the court was authorized to revoke
probation and impose a sentence of imprisonment. See A.R.S. § 13-901(C).
Armenta’s sentence falls within the range prescribed by law, with proper
credit given for presentence incarceration.

                              CONCLUSION

¶8              For the reasons stated, we affirm the superior court’s order
revoking probation and imposing a five-year prison sentence. After the
filing of this decision, defense counsel’s obligations pertaining to Armenta’s
representation in this appeal will end after informing Armenta of the
outcome of this appeal and his future options. See State v. Shattuck, 140 Ariz.
582, 584–85, 684 P.2d 154, 156–57 (1984). Armenta shall have 30 days from


1     Absent material revisions after the relevant date, we cite a statute’s
current version.


                                      3
                           STATE v. ARMENTA
                           Decision of the Court

the date of this decision to proceed, if he desires, with a pro se motion for
reconsideration or petition for review.




                                  :gsh




                                     4